Title: To James Madison from Jonathan Dayton, 23 September 1812
From: Dayton, Jonathan
To: Madison, James


Septr. 23. 12
The writer of this did not intend to follow up the late communication with any other, until he learned thro’ the channell he had pointed out, whether they were acceptable, but considerations, not only personal to yourself, but important to the welfare of our country have impelled him so far to change his intention. The Assembly of the Notables (as they are ludicrously called) convened lately in the city of New York, have broken up. The first object of their discussion was to ascertain whether there was any hope of carrying a Federal President—this being unanimously decided in the negative—the next enquiry was, whether, under present circumstances it would be adviseable to put up a Federal candidate, on whom to expend all the Federal votes. The discussion on this point was a long & animated one. Mr. Rufus King & a few others coming out strongly in support, & Mr. H. G. Otis leading in opposition, & carrying with him a large majority. The plan of course now is, for all those States who can carry Federal electors, to reserve themselves as make-weights in the scale of competition between the two great rival, Republican competitors. There was neither proposition nor any argument nor hint in relation to a severance of the Union. It would have been unsafe & most impolitic to broach it before the men who were from the States south of the Hudson, especially those from Penns. & Maryland.
Upon the subject of future operations agt. Canada, the writer will venture to suggest a plan which appears to him by far the most adviseable, & which you sir, & your cabinet can estimate at what it is worth. Instead of directing your forces towards Montreal this season, where their success from various causes will be very doubtful, let their destination be agt. the British posts on lakes Ontario & Erie & the waters of communication between them. Instead of sending or stationing troops along lake Champlain, remove every soldier from thence beyond one company—leave no stores of any kind at Plattsburgh or it’s vicinity to invite invasion, but barely provide for keeping complete command of that lake. Let a corps of observation not of operation (it’s number depending upon circumstances) be stationed upon the St. Laurence between Ogdensburgh & the outlet of Ontario, & let Genl Dearborn’s army file off to the left & approach Niagara, dismissing previously however such part of his force as may be considered supernumarary for the object, especially those of the militia drafts which may be the worst clothed or armed, or apparently the most reluctant. The forts Erie & George, opposite Niagara & black rock must inevitably fall to him, & a part of his troops may occupy for the winter, the settlements of the Canadians on the west side.
In like manner & at same time, the operations of Genl. Harrison must be carried with sufficient force & decisive effect agt. Malden, & desultorily agt. the settlemts. & towns of all those Indians whose warriors have taken any part agt. us. The proper artificers must be employed at proper & secure stations to build & equip vessels for taking & keeping command of both lakes, & in addition thereto, such boats & water craft as will be useful for the descent of the St. Laurence in the spring. To this extent, success, under even tolerable management on the part of the Commanders, must be certain—the Indians will be checked & destroyed or under controul—the lakes under subjection to us—our soldiers will have time & means for discipline & for the fit preparations for the more arduous task in the ensuing campaign of invading lower Canada, and encountering the whole British force. From what we learn of this force, and from what we know of our own, which latter must be made up in great measure of raw recruits or irregular militia, there is reason to fear that in their attempt even upon Montreal, this season, they will be defeated. If the writer could seriously think otherwise, or could believe the danger less than he has represented it, he should have been very far from making this suggestion, but he is so strongly impressed with the evil consequences of a second disaster in our military affairs this season, that he could not, in justice to his feelings, his best wishes for the prosperity of the country, & (he takes the liberty of adding sir) for your success also, forbear to make this communication. It is however sir, intended for your perusal only, but with full permission & expectation that you make such use, as you think proper, of the information & opinions it contains, for your own benefit, or that of the country.
This is hastily written, within one hour before the departure of the mail—there are many arguments & inducements in favor of the plan of operations above proposed, & against those now carrying on, upon the side of Montreal & next to Champlain, which there is not time to detail.
